           Case 1:20-cv-03216-CM Document 3 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM FIGUEROA,

                                 Petitioner,
                                                                   20-CV-3216 (CM)
                     -against-
                                                                  CIVIL JUDGMENT
 WILLIAM F. KEYSER,

                                 Respondent.

       Pursuant to the order issued April 24, 2020, denying the petition,

       IT IS ORDERED, ADJUDGED, AND DECREED that the petition is denied without

prejudice to the pending action under case number 20-CV-3013 (JGK). Because Petitioner makes

no substantial showing of a denial of a constitutional right, a certificate of appealability will not

issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    April 24, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
